 



Exhibit 10.85
Employment Agreement
This Employment, Termination and Severance Agreement is entered into, and is
effective as of the 8th day of May, 2007 (the “Effective Date”), by and between
Alion Science and Technology Corporation (the “Company”) and Dr. Bahman Atefi
(the “Executive”), under the following terms and conditions:
Article 1. Employment and Duties
Upon the terms and subject to the conditions contained herein, the Company
hereby employs the Executive as Chairman of the Board and Chief Executive
Officer. The Executive shall have all of the powers, duties and responsibilities
customary to his position as are reasonably necessary to the operations of the
Company and as may be assigned to him from time to time by the Board of
Directors (the “Board”), and shall be responsible for making the day-to-day
operational and executive decisions on behalf of the Company. The Executive
shall further be responsible for supervising and directing other officers and
employees of the Company. The Executive’s employment is at-will and for an
indefinite period. The Executive or the Company may terminate the Executive’s
employment at any time, subject to the terms and provisions of this Agreement.
Article 2. Compensation and Benefits
The Company shall continue to pay the Executive a Base Salary not less than Five
Hundred and Forty Thousand Dollars ($540,000) per year, subject to adjustments
in the discretion of the Board. The Company shall further provide to the
Executive all benefits to which other executives of the Company are entitled, as
commensurate with the Executive’s position, subject to the eligibility
requirements and other provisions of such benefits and other perquisites as
determined by the Board. Such benefits and perquisites may include bonus, long
term incentives, group term life insurance, comprehensive health and major
medical insurance, dental and life insurance, disability, automobile allowance
and club memberships. All such compensation and benefits shall be subject to all
appropriate federal and state withholding taxes and payable in accordance with
the normal payroll practices of the Company.
Article 3. Employment Termination and Severance
3.1. (a) Without Cause. During the Employment Period, other than during a
Potential Change in Control Protection Period or within the period ending
twenty-four (24) calendar months immediately following a Change in Control as
specified in Article 5 below, the Board may terminate the Executive’s employment
for reasons other than Cause, by notifying the Executive in writing of the
Company’s intent to terminate with the effective date of termination specified
by the Company in the written notice. Upon the effective date of termination
under this Article 3.1, if the Executive timely signs a General Release and does
not revoke or violate such General Release, the Company shall be obligated to
pay to the Executive (subject to all appropriate federal and state withholding
taxes):
     (i) A lump-sum cash payment equal to two (2) times the Executive’s Base
Salary at the rate in effect immediately prior to the termination.

1



--------------------------------------------------------------------------------



 



     (ii) A lump-sum cash payment equal to two (2) times the Executive’s actual
bonus for the last complete fiscal year prior to the effective date of
termination, if any.
     (iii) Base Salary and all other benefits due the Executive through the
effective date of termination.
     (iv) The unpaid bonus, if any, with respect to the last complete fiscal
year preceding the effective date of termination (such bonus, if any, to be
determined in the manner it would have been determined and payable at the time
it would have been payable hereunder had there been no termination of the
Employment Period).
     (v) To the extent that the Executive is eligible for and elects to receive
medical and/or dental benefits pursuant to the provisions of the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) for himself and/or any qualifying
beneficiaries, the Company shall pay on the Executive’s behalf, or reimburse the
Executive for, the amount of the applicable COBRA that exceeds the amount of
premium payable by the Executive for the same level of coverage immediately
prior to the effective date of termination. Any such COBRA premium payment by
the Company that constitutes taxable income to the Executive shall be grossed up
by the Company, assuming an applicable income tax rate of forty percent (40%).
Payments under this paragraph shall cease at the earlier of (i) the end of the
first month in which the Executive is no longer eligible for COBRA for any
reason (other than death or eligibility for Medicare, provided that COBRA
coverage continues for any qualified beneficiary), or (ii) eighteen (18) months
after the Executive’s date of termination. The Executive shall notify the
Company as soon as practicable after he ceases to be eligible for COBRA coverage
due to coverage under the group health plan of another employer.
     (vi) All other rights and benefits that the Executive is vested in,
pursuant to other plans and programs of the Company.
     (b) Retirement. If the Executive’s employment terminates due to Retirement
(as defined the Executive’s termination of employment upon reaching age
sixty-five (65) for any reason other than death, Disability (as defined below)
or Cause (as defined in Article 3.3), the Company shall be obligated to pay the
Executive the amounts and benefits described in Article 3.1(a)(iii), (iv), (v)
and (vi).
     (c) Death or Disability. If the Executive’s employment is terminated by
reason of Disability (as defined as in the Company’s long-term disability plan),
the Company shall be obligated to pay the Executive or, if applicable, the
Executive’s estate: The amounts and benefits described in Article 3.1(a) (iii),
(iv), (v) and (vi), and an additional lump-sum cash payment equal to the
Executive’s Base Salary for a period of six (6) months; provided, however, that
such lump sum payment shall be offset by any payments under the Company’s
short-term disability policy or under any long-term disability plan or insurance
program maintained by the Company.
     (d) Voluntary Termination. The Executive may terminate this Agreement at
any time by giving the Board of Directors of the Company written notice of
intent to terminate. The

2



--------------------------------------------------------------------------------



 



Executive will receive the amounts and benefits described in Article 3.1(a)
(iii), (iv) and (vi), but shall not be paid any bonus with respect to the fiscal
year in which voluntary termination occurs.
3.2. General Release. As a condition precedent to receiving any of the payments
and benefits set forth in Article 3.1 above, upon the effective date of
termination under Article 3.1(a), (b) (c) or (d) above, the Executive (or his
estate as the case may be) agrees to execute and return to the Company, and
shall not revoke or attempt to revoke, a general release (a “General Release”)
in a form acceptable to the Company, within thirty (30) days following the
effective date of termination, that (i) releases the Company and its affiliates,
directors, officers, employees and agents from any and all claims that the
Executive may have in connection with his employment or termination thereof, to
the extent permitted by applicable laws, and (ii) the Executive affirmatively
agrees not to violate the provisions of Article 4.
3.3. Termination for Cause. In the event that the Executive is terminated for
Cause, the Executive will not be entitled to any severance or other benefits
upon termination other than those accrued benefits provided to employees
pursuant to existing Company policy. “Cause” means:
     (a) The Executive’s commission of a felony of or a crime involving moral
turpitude; or
     (b) The Executive committing an act constituting fraud, deceit, or material
misrepresentation with respect to the Company; or
     (c) In the Company’s reasonable discretion, the Executive committing any
negligent or willful act or omission that causes material damage (by reason,
without limitation, of financial exposure or loss, damage to reputation or
goodwill, or exposure to civil or criminal penalties or other prosecutorial
action by any governmental authority) to the Company or any parent or subsidiary
corporation thereof; or
     (d) Willful or material violation of any provision of the Company’s Code of
Ethics, Conduct and Responsibility; or
     (e) Willful and material misstatement knowingly made or caused to be made
by the Executive in any filing with the Securities and Exchange Commission; or
     (f) Willful or material violation of any of the covenants contained in
Article 4, as applicable.
For purposes of this Article 3.3, no act or omission by the Executive shall be
considered “willful” unless it is done or omitted in bad faith or without
reasonable belief that the Executive’s action or omission was in the best
interests of the Company. Any act or failure to act based upon: (a) authority
given pursuant to a resolution duly adopted by the Board; or (b) advice of
counsel for the Company with written notice to the Board, shall be conclusively
presumed to be done or omitted to be done by the Executive in good faith and in
the best interests of the Company.

3



--------------------------------------------------------------------------------



 



The effective date of termination shall be the date specified by the Board. If
this Agreement is terminated by the Board for Cause, the Company shall be
obligated to pay the Executive’s Base Salary through the effective date of
termination, and the Executive shall immediately thereafter forfeit all rights
and benefits (other than vested benefits) the Executive would otherwise have
been entitled to receive under this Agreement.
3.4. Severance Payment Schedule. Payments due to the Executive or, if
applicable, the Executive’s estate, pursuant to termination events described in
this Article 3, shall be paid in four (4) semi-annual installments as follows:
(a) an amount equal to six months of annual salary set forth in
Article 3.1(a)(i) and twenty five percent (25%) of the total bonus amount set
forth in Article 3.1(a)(ii) (the “Severance Installment Payment”), and the
amounts set forth in Article 3.1(a)(iii) and (iv), within thirty (30) days after
the expiration of any applicable statutory period in which revocation of the
General Release is permitted (the “First Installment”); (b) an amount equal to
the Severance Installment Payment six (6) months from the date of payment of the
First Installment (the “Second Installment); (c) an amount equal to the
Severance Installment Payment six (6) months from the date of payment of the
Second Installment (the “Third Installment); and (d) an amount equal to the
Severance Installment Payment six (6) months from the date of payment of the
Third Installment (the “The Final Installment”) . The Company’s obligation to
pay severance amounts due to the Executive pursuant to this Article 3, to the
extent not already paid, shall cease immediately and such payments will be
forfeited if the Executive violates any condition described in Article 3 or 4.
The parties intend and agree that any payments contemplated by this Agreement
constituting “deferred compensation” for purposes of Code Section 409A shall
comply with the requirements of such section. No deferred compensation payable
hereunder shall be subject to acceleration or to any change in the specified
time or method of payment, except as otherwise provided under this Agreement and
consistent with Code Section 409A. In no event shall the Company have any
liability or obligation with respect to taxes for which Executive may become
liable as a result of the application of Code Section 409A.
Article 4. Noncompetition, Confidentiality, Nonsolicitation, and Ownership
4.1. Noncompetition. The Executive acknowledges and agrees that by virtue of his
employment with the Company, he has or will have access to valuable proprietary
information not known to the public that the Company possesses, including but
not limited to, methods of operation, business strategies and plans, financial
information, marketing materials, ideas, trade secrets, customer contacts and
other customer information (“Proprietary Information”). The Executive further
acknowledges and agrees that the Company has legitimate business interests in
assuring that his unique knowledge of the Company, including but not limited to
that knowledge regarding and relating to the foregoing information, is not
disclosed or converted to the use of entities or individuals in competition with
the Company. The Executive therefore agrees that during the Employment Period
and for a period of two (2) years after the date of termination or cessation of
the Executive’s employment with the Company for any reason whatsoever, he will
not, directly or indirectly, compete with the Company or its subsidiaries or
affiliates by providing services or by being an officer, director, employee,
consultant, agent, advisor, shareholder or owner to or of any other person,
partnership, association, corporation, or other entity that is a “Competing
Business,” except that he may have an ownership interest of up to two percent
(2%)

4



--------------------------------------------------------------------------------



 



of a Competing Business which is a public company. As used herein, a “Competing
Business” is any business whose activities relate to the products or services of
the same or similar type as the products or services which are sold (or,
pursuant to an existing business plan, will be sold) to paying customers of the
Company or its subsidiaries or affiliates, and for which the Executive has the
responsibility to plan, develop, manage, market, or oversee, or had any such
responsibility within the Executive’s most recent twenty-four (24) months of
employment with the Company. Following termination of employment, the Executive
may request in writing an exception to the foregoing provision from the Company
for prospective employment, which exception will be granted if the Board, in its
sole discretion, determines that such prospective employment will not unduly or
materially compete with or otherwise interfere with the business of the Company.
In addition to the foregoing, the Executive agrees that, for a period of two
(2) years after the date of termination or cessation of the Executive’s
employment with the Board for any reason whatsoever, he will not, directly or
indirectly, intentionally entice, induce or solicit, or attempt to entice,
induce or solicit, any individual or entity having a current or prospective
business relationship with the Company, whether as a consultant, client,
customer or otherwise, to terminate or cease such relationship with the Company,
or to fail to enter into or renew such relationship with the Company.
The parties agree that the above restrictions on competition are completely
severable and independent agreements supported by good and valuable
consideration and, as such, shall survive the termination of this Agreement for
whatever reason. The parties further agree that any invalidity or
unenforceability of any one or more of such restrictions on competition shall
not render invalid or unenforceable any remaining restrictions on competition.
Additionally, should a court of competent jurisdiction determine that the scope
of any provision of this Article 4.1 is too broad to be enforced as written, the
parties intend that the court reform the provision to such narrower scope as it
determines to be reasonable and enforceable. The Executive acknowledges and
agrees that the non-competition and non-solicitation provisions herein are
expressly assignable to any successor of the Company as set forth in
Article 6(b).
4.2. Nonsolicitation. During the Employment Period and for a period of two
(2) years after the termination or cessation of his employment with the Company
for any reason whatsoever, the Executive shall not, on his own behalf or on
behalf of any other person, partnership, association, corporation, or entity:
(a) directly, indirectly, or through a third party hire or cause to be hired;
(b) directly, indirectly, or through a third party solicit; or (c) in any manner
attempt to influence or induce any employee of the Company or its subsidiaries
or affiliates to leave the employment of the Company or its subsidiaries or
affiliates, nor shall he use or disclose to any person, partnership,
association, corporation, or other entity any information obtained concerning
the names and addresses the Company’s employees. The Executive further agrees
and acknowledges that the Company has confidentiality and non-competition
agreements with certain of its employees, and he agrees that he will not
interfere with any such agreements. The parties agree that the above
restrictions on hiring and solicitation are completely severable and independent
agreements supported by good and valuable consideration and, as such, shall
survive the termination of this Agreement for whatever reason. The parties
further agree that any invalidity or unenforceability of any one or more of such
restrictions on hiring and solicitation shall not

5



--------------------------------------------------------------------------------



 



render invalid or unenforceable any remaining restrictions on hiring and
solicitation. Additionally, should a court of competent jurisdiction determine
that the scope of any provision of this Article 4.2 is too broad to be enforced
as written, the parties intend that the court reform the provision to such
narrower scope as it determines to be reasonable and enforceable.
4.3. Nondisclosure of Trade Secrets. During the term of this Agreement and for a
period of two (2) years thereafter, the Executive agrees: (a) to treat all
Proprietary Information in a secret and confidential manner, take all reasonable
steps to maintain such secrecy, and comply with all applicable procedures
established by the Company with respect to maintaining the secrecy and
confidentiality of Proprietary Information; (b) to use Proprietary Information
only as necessary and proper in the performance of the Executive’s duties as an
employee of the Company; and (c) except as required in this Article 4.3, to not
directly or indirectly, without the written consent of the Company, reproduce,
copy, disseminate, publish, disclose, provide or otherwise make available to any
person, firm, corporation, agency or other entity, any Proprietary Information.
Under no circumstances shall the Executive use, directly or indirectly, any such
Proprietary Information for his personal gain or profit.
4.4. Nondisparagement. During the Employment Period and at all times thereafter,
the Executive agrees to not disparage the Company or otherwise make comments
harmful to the Company’s reputation.
4.5. Ownership. The Executive agrees that all inventions, copyrightable
material, business and/or technical information, marketing plans, customer
lists, and trade secrets which arise out of the performance of this Agreement
are the property of the Company.
Article 5. Change in Control
5.1. Change in Control. This Article 5 shall not become effective, and the
Company shall have no obligation hereunder, unless the employment of the
Executive with the Company shall terminate for the reasons provided in this
Article 5 during a Potential Change in Control Protection Period or within the
period ending twenty-four (24) calendar months after a Change in Control.
5.2. Definition of Change in Control. Change in Control of the Company shall be
as set forth in the Company’s Phantom Stock Plan effective as of February 11,
2003, and amended and restated effective as of November 9, 2005, and as such
plan or its successor shall be amended from time to time thereafter; provided,
however, that any amendment to the definition of Change in Control shall not
apply to a transaction that occurs within the twenty-four (24) calendar month
period after such amendment is adopted if such transaction would have
constituted a Change in Control or Potential Change in Control without regard to
such transaction.
5.3. Potential Change in Control Definitions.
     (a) For the purposes of this Agreement, the term “Potential Change in
Control” means the date when any of the following actions occur: (i) The Company
enters into an agreement the consummation of which, or the approval by
shareholders of which, would

6



--------------------------------------------------------------------------------



 



constitute a Change in Control; (ii) any other event occurs which is deemed to
be a Potential Change in Control by the Board and the Board adopts a resolution
to the effect that a Potential Change in Control has occurred.
     (b) The term “Potential Change in Control Protection Period” means the
period beginning on the date an event described in the preceding subparagraph
occurs and ending (i) with respect to a Potential Change in Control described in
clause (a)(i) above, upon the abandonment or termination of the applicable
agreement; or (ii) with respect to a Potential Change in Control described in
clause (a)(ii) above, upon the one year anniversary of the occurrence of the
Potential Change in Control or such earlier date as may be determined by the
Board.
     (c) If a Change in Control occurs within the Potential Change in Control
Protection Period, the Potential Change in Control Protection Period shall
automatically terminate on the date of the Change in Control and the Change in
Control protections described herein shall simultaneously commence.
     (d) In addition to the foregoing, any termination of the Executive at the
request of a third party in contemplation of a Change in Control or Potential
Change in Control shall be deemed to have occurred during a Potential Change in
Control Protection Period.
5.4. Change in Control Severance Benefits. If, at any time during the Potential
Change in Control Protection Period or within the period ending twenty-four
(24) calendar months after the occurrence of a Change in Control, the
Executive’s employment is terminated involuntarily by the Company without Cause
(as provided in Article 3.3) or by the Executive for Good Reason (as defined
below), then, if the Executive timely signs a General Release and does not
revoke or violate such General Release, the Company shall be obligated to pay to
the Executive, in accordance with Article 3.4:
     (a) The amounts and benefits described in Article 3.1(a), (b), (c) and
(d) above; and
     (b) Outplacement services in an amount not to exceed twenty-five thousand
dollars ($25,000) with a firm selected by the Company and at the reasonable
expense of the Company; provided, however, that under no circumstances shall
such outplacement services be provided beyond the December 31 of the second
calendar year following the calendar year in which the Executive’s Separation
From Service occurred. Article 3.4 shall apply to the payment of benefits
hereunder.
5.5. Definition of Good Reason. “Good Reason” shall mean, without the
Executive’s express written consent, the occurrence of any one or more of the
following events during the Potential Change in Control Protection Period or
within the twenty-four (24) calendar month period immediately following a Change
in Control:
     (a) The assignment to the Executive by the Company of duties materially
inconsistent with, or the material reduction of the powers and functions
associated with, the Executive’s position, duties, responsibilities, and status
with the Company;

7



--------------------------------------------------------------------------------



 



     (b) A reduction by the Company in the Executive’s Base Salary or pay
incentive opportunities; unless: (i) the reduction is made with the agreement of
the Executive, and/or (ii) the Base Salary for executives of a similar class are
also similarly reduced; or (iii) there is a reduction in base salary or pay
incentive for all senior executives holding substantially similar agreements to
this Agreement;
     (c) The Company requiring the Executive to be based anywhere other than a
location no more than twenty (20) miles from the Company’s current principal
executive offices or the location where the Executive is based;
     (d) Any material breach by the Company of any provision of this Agreement;
or
     (e) Any failure by the Company to obtain the assumption of this Agreement
by any successor or assign of the Company effected in accordance with the
provisions of Article 6(b).
Unless the Executive becomes Disabled, the Executive’s right to terminate
employment for Good Reason shall not be affected by the Executive’s incapacity
due to physical or mental illness. The Executive’s continued employment shall
not constitute consent to, or a waiver of rights with respect to, any
circumstance constituting Good Reason herein. The Executive must provide the
Company with written notice of intent to terminate and request for cure within
ninety (90) days after the occurrence of the Good Reason event, which notice, in
the case of an event described in clause (a) or (d) above, shall provide the
Company with a reasonable opportunity (not required to exceed fourteen
(14) days) to cure the event. If the Bank cures the Good Reason event within the
time provided, the Executive’s notice of intent to terminate shall automatically
be withdrawn and of no effect.
Article 6. Miscellaneous
          (a) Any notices required by this Agreement shall: (i) be delivered by
messenger or made in writing and mailed by certified mail, return receipt
requested, with adequate postage prepaid; (ii) be deemed given when so delivered
or mailed; and (iii) in the case of the Company, be delivered or mailed to its
office at 1750 Tysons Boulevard, Suite 1300, McLean, Virginia 22102-4213, Attn:
Chief Financial Officer, or in the case of the Executive, be mailed to the last
home address that the Executive has given to the Company.
          (b) The obligations and duties of the Executive under this Agreement
are personal and not assignable by the Executive. . This Agreement may and shall
be assigned or transferred to, and shall be binding upon and shall inure to the
benefit of, any successor of the Company, and any such successor shall be deemed
substituted for all purposes of the “Company” under the terms of this Agreement
(other than for the purpose of determining whether a Change in Control has
occurred or may potentially occur). If any term or provision of this Agreement
is held to be illegal or invalid, such illegality or invalidity shall not affect
the remaining terms or provisions hereof, and each such remaining term and
provision of this Agreement shall be enforced to the fullest extent permitted by
law.
          (c) If any dispute arises under this Agreement, such dispute shall be
referred to a panel of three (3) arbitrators for resolution. Any such
arbitration proceeding shall take place

8



--------------------------------------------------------------------------------



 



in Arlington or Fairfax County, Virginia. All disputes shall be resolved by a
single arbitrator. The arbitrator will have the authority to award the same
remedies, damages, and costs that a court could award. The American Arbitration
Association’s Voluntary Labor Arbitration Rules shall govern procedures for the
arbitration, unless the parties unanimously agree to adopt a different rule or
rules.
          (d) This Agreement may be altered, amended or modified only by written
agreement signed by both the Executive and the Company. No oral modification of
this Agreement, or of any part of this Agreement including this paragraph, shall
have any force or effect. No waiver by either of such parties of their rights
under this Agreement shall be deemed to constitute a waiver with respect to any
subsequent occurrences or transactions hereunder unless such waiver specifically
states that it is to be construed as a continuing waiver.
          (e) This Agreement contains the entire understanding between the
parties and supersedes any prior written or oral agreement(s) between the
Company and the Executive relating to the termination of the Executive’s
employment and the amounts payable under this Agreement. This Agreement shall
not be modified or waived except by written instrument signed by the parties.
          (f) To the extent not preempted by federal law, the provisions of this
Agreement shall be construed and enforced in accordance with the laws of the
state of Virginia without reference to Virginia choice of law statutes or
decisions.
IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement,
subject to approval and ratification by the Board of Directors, as of the
Effective Date.

          EXECUTIVE:    
 
       
By:
  /s/ Dr. Bahman Atefi    
 
       
 
  Dr. Bahman Atefi    
 
        ALION SCIENCE AND TECHNOLOGY CORPORATION:    
 
       
By
  /s/ Harold W. Gehman    
 
       
 
  Harold W. Gehman    
 
  On behalf of the Alion Board of Directors    

9